Exhibit 10.1

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated as of December 14, 2007 is made by and between Rockwood
Holdings, Inc., a Delaware corporation (hereinafter referred to as the
“Company”), and [NAME] an employee of the Company or a Subsidiary (as defined
below) or Affiliate (as defined below) of the Company, hereinafter referred to
as “Optionee.”

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (the “Common Stock”);

 

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

 

WHEREAS, the committee of the Company’s board of directors appointed to
administer the Plan (the “Committee”) has determined that it would be to the
advantage and best interest of the Company and its shareholders to grant the
Option provided for herein to the Optionee as an incentive for increased efforts
during his term of office with the Company or its Subsidiaries or Affiliates,
and has advised the Company thereof and instructed the undersigned officers to
issue said Option;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

 


SECTION 1.1.    - AFFILIATE


 

“Affiliate” shall mean, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board of Directors in which the Company or
an Affiliate has an interest.

 


SECTION 1.2.     - CAUSE


 

“Cause” shall mean (i) the Optionee’s willful and continued failure to perform
duties, which are within the control of the Optionee and consistent with such
Optionee’s title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Optionee’s conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Optionee’s willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Optionee of the material terms of any
non-compete, non-solicitation or confidentiality covenants or agreements by
which the Optionee may be bound, following notice of such breach (which notice
may be oral or written) or (v) any violation by the Optionee of any material
written Company policy after written notice of such breach, if such violation is
shown by the Company to be reasonably expected to result in material injury to
the business, reputation or financial condition of the Company.

 

--------------------------------------------------------------------------------



 


SECTION 1.3.     - CHANGE OF CONTROL


 

“Change of Control” shall mean (i) sales of all or substantially all of the
assets of the Company to a Person who is not Kohlberg Kravis Roberts & Co. Ltd
(“KKR”) or an affiliate of KKR (collectively, the “KKR Partnerships”), (ii) a
sale by KKR or any of its respective affiliates resulting in more than 50% of
the voting stock of the Company being held by a Person or Group that does not
include KKR or any of its respective affiliates, or (iii) a merger,
consolidation, recapitalization or reorganization of the Company with or into
another Person which is not an affiliate of KKR; if, and only if, as a result of
any of the foregoing events in clauses (i), (ii) or (iii) above, the KKR
Partnerships lose the ability, without the approval of any Person (applicable to
the respective foregoing events in clauses (i), (ii) or (iii) above) who is not
an affiliate of KKR, to elect a majority of the Board of Directors (or the board
of directors of the resulting entity).  Notwithstanding the foregoing, if any of
the transactions described in clauses (i), (ii) or (iii) of the preceding
sentence shall occur and the other Person involved in such transaction (or its
ultimate parent entity) is an operating company controlled by KKR or an
affiliate of KKR prior to such transaction (an “Alternate KKR Entity”), then the
determination of whether a change of control has occurred shall be made by
determining whether an event set forth in clauses (i), (ii) or (iii) above has
occurred (including the ability to elect a majority of the Board or the board of
directors of the resulting entity) if the Alternate KKR Entity is treated as
being unaffiliated with KKR and by treating the voting power of the Alternate
KKR Entity in the Company (or the resulting entity) as if it were held by a
Person unaffiliated with KKR.

 


SECTION 1.4.    - DISABILITY


 

“Disability” shall mean a determination, made at the request of the Optionee or
upon the reasonable request of the Company set forth in a notice to the
Optionee, by a physician selected by the Company and the Optionee, that the
Optionee is unable to perform his duties as an employee of the Company or its
subsidiaries and in all reasonable medical likelihood such inability will
continue for a period in excess of 180 consecutive days.

 


SECTION 1.5.     - GOOD REASON


 

“Good Reason” shall mean without the Optionee’s consent, (i) a reduction in the
Optionee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Optionee’s base salary in any 12 month period), (ii) a substantial
reduction in the Optionee’s duties and responsibilities, which continues beyond
15 days after written notice by the Optionee to the Company of such reduction,
(iii) the elimination or reduction of the Optionee’s eligibility to participate
in the Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Optionee’s primary workplace by more than 35 miles from the
current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Optionee to terminate his or her
employment with the Company because of a substantial interference with his or
her duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Optionee within 15 days after the date such payment becomes
due.

 


SECTION 1.6.    - GRANT DATE


 

“Grant Date” shall mean December 14, 2007, the date on which the Option provided
for in this Agreement is granted.

 


SECTION 1.7.     - GROUP


 

“Group” shall mean two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

 

--------------------------------------------------------------------------------


 


SECTION 1.8.    - OPTION

 

“Option” shall mean the Option (which shall, in part and to the extent permitted
by applicable law and as set forth on the signature page hereto, be an
“incentive stock option”, within the meaning of Section 422 of the Code) to
purchase Common Stock granted under this Agreement.  To the extent that, for any
reason, an Option intended to be an incentive stock option does not qualify as
an incentive stock option, it shall be deemed an option that is not an incentive
stock option.

 


SECTION 1.9.    - PERSON


 

“Person” shall mean “person”, as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

 


SECTION 1.10.     - PLAN


 

“Plan” shall mean the Amended and Restated 2005 Stock Purchase and Option Plan
of Rockwood Holdings, Inc. and Subsidiaries.

 


SECTION 1.11.      - RETIREMENT


 

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least five full years.

 


 SECTION 1.12.     - SECRETARY


 

“Secretary” shall mean the Secretary of the Company.

 


ARTICLE II


 


GRANT OF OPTIONS


 


SECTION 2.1.      - GRANT OF OPTION


 

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option to purchase any part or all of an
aggregate of the number of shares set forth on the signature page hereof of its
Common Stock upon the terms and conditions set forth in this Agreement.

 


SECTION 2.2.       - EXERCISE PRICE


 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option shall be $32.39 per share without commission or other charge
(which is the fair market value per share of the Common Stock on the Grant
Date).

 


SECTION 2.3.       - NO  GUARANTEE OF EMPLOYMENT


 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause.

 

--------------------------------------------------------------------------------


 


SECTION 2.4.       - ADJUSTMENTS IN OPTION PURSUANT TO MERGER, CONSOLIDATION,
ETC.


 

(a) Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
shares of the stock subject to the Option, are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares, or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, such Option, or
portions thereof then unexercised, shall be exercisable and/or, other than in an
event that is a Change of Control, shall pay to the Optionee a dividend in
respect of the shares of Common Stock subject to the Option, in any event in
order to allow the Optionee to participate in such corporate event in an
equitable manner.  Any such adjustment made by the Committee shall be final and
binding upon the Optionee, the Company and all other interested persons.

 

(b) Subject to Sections 8 and 9 of the Plan, in the event of a Change of Control
in which all of the then outstanding Common Stock will be cancelled and
converted into the right to receive a cash payment per share of Common Stock
(such cash payment, the “Change of Control Consideration”), the Committee may,
in its discretion, either: (i) cause the Option (to the extent then outstanding
and not previously exercised) to, effective as of the effective date of such a
Change of Control, be converted into a right to receive a cash payment (payable
as soon as practicable after the Change of Control) equal to the product of
(x) the excess, if any, of (A) the Change of Control Consideration, over (B) the
exercise price per share of Common Stock subject to such Option, multiplied by
(y) the total number of shares of Common Stock subject to such Option; or
(ii) cause the Option (to the extent then outstanding and not previously
exercised) to, effective as of the effective date of such a Change of Control,
be substituted for new options to purchase shares of common stock of an
acquiring or surviving entity (or any other entity that may provide for such a
substitute award under Section 424 of the Code) (or, to the extent permitted
under Section 409A of the Code, be substituted for stock appreciation rights
settled in cash or other equity or equity-based awards) that will substantially
preserve the otherwise applicable terms of the Option, as determined by the
Committee in its sole discretion.  In the event that the exercise price of any
Option is equal to or greater than the Change of Control Consideration, such
Option shall be automatically cancelled and have no further force or effect
without payment of any consideration in respect thereof.

 

(c) In the event of a Change of Control in which Section 2.4(b) hereof does not
apply, the Committee shall take any such other actions as may be in accordance
with Sections 8 and 9 of the Plan and Section 2.4(a) of this Agreement in
connection with the Option, or portions thereof unexercised.

 

(d) All actions taken by the Committee under this Section 2.4 shall be final and
binding upon the Optionee, the Company and all other interested persons.

 


ARTICLE III


 


PERIOD OF EXERCISABILITY


 


SECTION 3.1.        - COMMENCEMENT OF EXERCISABILITY


 


(A)           SO LONG AS THE OPTIONEE CONTINUES TO BE EMPLOYED BY THE COMPANY OR
ITS SUBSIDIARIES, THE OPTION SHALL BECOME EXERCISABLE PURSUANT TO THE FOLLOWING
SCHEDULE:

 

Date Option Becomes Exercisable

 

Percentage of Option Shares Granted
As to Which Option Is Exercisable

 

December 31, 2008

 

33 1/3

%

December 31, 2009

 

66 2/3

%

December 31, 2010

 

100

%

 

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING THE FOREGOING, THE OPTION SHALL BECOME IMMEDIATELY
EXERCISABLE AS TO 100% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION  AS
FOLLOWS (BUT ONLY TO THE EXTENT SUCH OPTION HAS NOT OTHERWISE TERMINATED OR
BECOME EXERCISABLE): (I) IN THE EVENT THAT THE OPTIONEE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY AND ITS SUBSIDIARIES WITHOUT CAUSE OR THE OPTIONEE
RESIGNS WITH GOOD REASON WITHIN THE TWO-YEAR PERIOD THAT COMMENCES ON THE
EFFECTIVE DATE OF A CHANGE OF CONTROL, BUT ONLY IF SUCH TERMINATION OCCURS AT
LEAST SIX MONTHS AFTER THE GRANT DATE; OR (II) IN THE EVENT THE OPTIONEE’S
EMPLOYMENT IS TERMINATED AS A RESULT OF THE OPTIONEE’S DEATH OR DISABILITY.


 


(C)           NOTWITHSTANDING THE FOREGOING, THE OPTION SHALL BECOME IMMEDIATELY
EXERCISABLE AS TO 50% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION (BUT
ONLY TO THE EXTENT SUCH OPTION HAS NOT OTHERWISE TERMINATED OR BECOME
EXERCISABLE) IN THE EVENT THAT THE OPTIONEE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY AND ITS SUBSIDIARIES WITHOUT CAUSE OR THE OPTIONEE RESIGNS WITH GOOD
REASON WITHIN THE TWO-YEAR PERIOD THAT COMMENCES ON THE EFFECTIVE DATE OF A
CHANGE OF CONTROL, BUT ONLY IF SUCH TERMINATION OCCURS WITHIN SIX MONTHS OF THE
GRANT DATE.


 


(D)           NOTWITHSTANDING THE FOREGOING, NO OPTION (WHICH DO(ES) NOT
OTHERWISE BECOME EXERCISABLE OR VESTED IN ACCORDANCE WITH SECTION 3.1(A), (B) OR
(C) ABOVE) SHALL BECOME EXERCISABLE AS TO ANY ADDITIONAL SHARES OF COMMON STOCK
FOLLOWING THE TERMINATION OF EMPLOYMENT OF THE OPTIONEE FOR ANY REASON AND ANY
OPTION, WHICH IS UNEXERCISABLE OR NOT VESTED AS OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT, SHALL BE IMMEDIATELY CANCELLED AND/OR FORFEITED BY THE OPTIONEE
WITHOUT CONSIDERATION THEREFOR.


 


SECTION 3.2.        - EXPIRATION OF OPTION


 

The Optionee may not exercise the Option to any extent after the first to occur
of the following events:

 


(A)           THE SEVENTH ANNIVERSARY OF THE GRANT DATE, SO LONG AS THE OPTIONEE
REMAINS EMPLOYED THROUGH SUCH ANNIVERSARY; OR


 


(B)           THE SEVENTH ANNIVERSARY OF THE GRANT DATE, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED BY REASON OF RETIREMENT; OR


 


(C)           THE FIRST ANNIVERSARY OF THE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT DUE TO THE OPTIONEE’S DEATH OR DISABILITY; OR


 


(D)           THE FIRST ANNIVERSARY OF THE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT IF THE OPTIONEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE OR THE OPTIONEE RESIGNS WITH GOOD REASON WITHIN THE TWO-YEAR PERIOD THAT
COMMENCES ON THE EFFECTIVE DATE OF A CHANGE OF CONTROL; OR


 


(E)           NINETY (90) DAYS AFTER AN OPTIONEE’S TERMINATION OF EMPLOYMENT BY
THE COMPANY FOR ANY REASON, OTHER THAN DUE TO THE OPTIONEE’S DISABILITY OR FOR
CAUSE, OR BY THE OPTIONEE FOR ANY REASON, EXCEPT AS SET FORTH IN
SECTION 3.2(D) ABOVE; OR


 


(F)            IMMEDIATELY UPON TERMINATION, IF THE OPTIONEE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR CAUSE; OR


 


(G)           IF THE COMMITTEE SO DETERMINES PURSUANT TO SECTION 2.4(B)(I), THE
EFFECTIVE DATE OF A CHANGE OF CONTROL; OR

 

--------------------------------------------------------------------------------



 


(H)           IF THE COMMITTEE SO DETERMINES PURSUANT TO SECTION 9 OF THE PLAN,
THE EFFECTIVE DATE OF EITHER THE MERGER OR CONSOLIDATION OF THE COMPANY INTO
ANOTHER PERSON, OR THE EXCHANGE OR ACQUISITION BY ANOTHER PERSON OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR 80% OR MORE OF ITS THEN OUTSTANDING
VOTING STOCK, OR THE RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION OR
DISSOLUTION OF THE COMPANY.  AT LEAST TEN (10) DAYS PRIOR TO THE EFFECTIVE DATE
OF SUCH MERGER, CONSOLIDATION, EXCHANGE, ACQUISITION, RECAPITALIZATION,
RECLASSIFICATION, LIQUIDATION OR DISSOLUTION, THE COMMITTEE SHALL GIVE THE
OPTIONEE NOTICE OF SUCH EVENT IF THE OPTION HAS THEN NEITHER BEEN FULLY
EXERCISED NOR BECOME UNEXERCISABLE UNDER THIS SECTION 3.2.


 


ARTICLE IV


 


EXERCISE OF OPTION


 


SECTION 4.1.        - PERSON ELIGIBLE TO EXERCISE


 

During the lifetime of the Optionee, only he may exercise an Option or any
portion thereof.  After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.

 


SECTION 4.2.         - PARTIAL EXERCISE


 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 


SECTION 4.3.         - MANNER OF EXERCISE


 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 


(A)           NOTICE IN WRITING SIGNED BY THE OPTIONEE OR THE OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF, STATING THAT THE OPTION OR
PORTION THEREOF IS THEREBY EXERCISED, SUCH NOTICE COMPLYING WITH ALL APPLICABLE
RULES ESTABLISHED BY THE COMMITTEE;


 


(B)           FULL PAYMENT (IN CASH, BY CHECK OR BY A COMBINATION THEREOF) FOR
THE SHARES WITH RESPECT TO WHICH SUCH OPTION OR PORTION THEREOF IS EXERCISED;


 


(C)           A BONA FIDE WRITTEN REPRESENTATION AND AGREEMENT, IN A FORM
SATISFACTORY TO THE COMMITTEE, SIGNED BY THE OPTIONEE OR OTHER PERSON THEN
ENTITLED TO EXERCISE SUCH OPTION OR PORTION THEREOF, STATING THAT THE SHARES OF
STOCK ARE BEING ACQUIRED FOR HIS OWN ACCOUNT, FOR INVESTMENT AND WITHOUT ANY
PRESENT INTENTION OF DISTRIBUTING OR RESELLING SAID SHARES OR ANY OF THEM EXCEPT
AS MAY BE PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
AND THEN APPLICABLE RULES AND REGULATIONS THEREUNDER, AND THAT THE OPTIONEE OR
OTHER PERSON THEN ENTITLED TO EXERCISE SUCH OPTION OR PORTION THEREOF WILL
INDEMNIFY THE COMPANY AGAINST AND HOLD IT FREE AND HARMLESS FROM ANY LOSS,
DAMAGE, EXPENSE OR LIABILITY RESULTING TO THE COMPANY IF ANY SALE OR
DISTRIBUTION OF THE SHARES BY SUCH PERSON IS CONTRARY TO THE REPRESENTATION AND
AGREEMENT REFERRED TO ABOVE; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, IN ITS
REASONABLE DISCRETION, TAKE WHATEVER ADDITIONAL ACTIONS IT DEEMS REASONABLY
NECESSARY TO ENSURE THE OBSERVANCE AND PERFORMANCE OF SUCH REPRESENTATION AND
AGREEMENT AND TO EFFECT COMPLIANCE WITH THE ACT AND ANY OTHER FEDERAL OR STATE
SECURITIES LAWS OR REGULATIONS;

 

--------------------------------------------------------------------------------



 


(D)           FULL PAYMENT TO THE COMPANY OF ALL AMOUNTS WHICH, UNDER FEDERAL,
STATE OR LOCAL LAW, IT IS REQUIRED TO WITHHOLD UPON EXERCISE OF THE OPTION; AND


 


(E)           IN THE EVENT THE OPTION OR PORTION THEREOF SHALL BE EXERCISED
PURSUANT TO SECTION 4.1 BY ANY PERSON OR PERSONS OTHER THAN THE OPTIONEE,
APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE OPTION.


 

In addition to the foregoing, the Optionee may, in the Committee’s good faith
discretion, make payment of the exercise price (as required in
Section 4.3(b) above) in shares of Common Stock that the Optionee has held for
at least six months or otherwise pursuant to an irrevocable broker loan program
established by the Committee; and may also pay any taxes required to be withheld
and paid upon any exercise (as required in Section 4.3(d) above) pursuant to an
irrevocable broker loan program established by the Committee.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein. 
The written representation and agreement referred to in

subsection (c) above shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Act, and such
registration is then effective in respect of such shares.

 


SECTION 4.4.         - CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES


 

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company.  Such shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

 


(A)           THE OBTAINING OF APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS REASONABLE AND
GOOD FAITH DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND


 


(B)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE EXERCISE
OF THE OPTION AS THE COMMITTEE MAY FROM TIME TO TIME ESTABLISH FOR REASONS OF
ADMINISTRATIVE CONVENIENCE.


 


SECTION 4.5.         - RIGHTS AS STOCKHOLDER


 

The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1.         - ADMINISTRATIONP


 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or

 

--------------------------------------------------------------------------------


 

interpretation made in good faith with respect to the Plan or the Options.  In
its absolute discretion, the Board of Directors may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
this Agreement.

 


SECTION 5.2.         - OPTION NOT TRANSFERABLE


 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

 


SECTION 5.3.          - SHARES TO BE RESERVED


 

The Company shall at all times during the term of the Option reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

 


SECTION 5.4.          - NOTICES


 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him.  Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 


SECTION 5.5.          - TITLES


 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 


SECTION 5.6.          - APPLICABILITY OF PLAN


 

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan,
to the extent applicable to the Option and such shares.  In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 


SECTION 5.7.          - AMENDMENT


 

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 


SECTION 5.8.          - GOVERNING LAW


 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

--------------------------------------------------------------------------------


 


SECTION 5.9.          - ARBITRATION


 


IN THE EVENT OF ANY CONTROVERSY AMONG THE PARTIES HERETO ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT WHICH CANNOT BE SETTLED AMICABLY BY THE PARTIES,
SUCH CONTROVERSY SHALL BE FINALLY, EXCLUSIVELY AND CONCLUSIVELY SETTLED BY
MANDATORY ARBITRATION CONDUCTED IN NEW YORK EXPEDITIOUSLY IN ACCORDANCE WITH THE
AMERICAN ARBITRATION ASSOCIATION RULES, BY A SINGLE INDEPENDENT ARBITRATOR.  IF
THE PARTIES ARE UNABLE TO AGREE ON THE SELECTION OF AN ARBITRATOR, THEN ANY
PARTY MAY PETITION THE AMERICAN ARBITRATION ASSOCIATION FOR THE APPOINTMENT OF
THE ARBITRATOR, WHICH APPOINTMENT SHALL BE MADE WITHIN TEN DAYS OF THE PETITION
THEREFOR.  EITHER THE COMPANY OR THE OPTIONEE MAY INSTITUTE SUCH ARBITRATION
PROCEEDING BY GIVING WRITTEN NOTICE TO THE OTHER PARTY.  THE ARBITRATOR SHALL
HOLD A HEARING WITHIN 30 DAYS OF HIS OR HER APPOINTMENT.  IN PREPARATION FOR
THEIR PRESENTATION AT SUCH HEARING, EACH PARTY MAY DEPOSE A MAXIMUM OF FOUR
PEOPLE.  EACH SUCH DEPOSITION SHALL LAST NO MORE THAN SIX HOURS.  EACH SIDE MAY
FILE WITH THE ARBITRATOR ONE BRIEF, NOT IN EXCESS OF 30 PAGES, EXCLUDING
EXHIBITS.  EACH SIDE SHALL HAVE NO MORE THAN EIGHT HOURS TO PRESENT ITS POSITION
TO THE ARBITRATOR.  THE HEARING SHALL BE NO MORE THAN THREE DAYS IN LENGTH.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING UPON ALL PARTIES HERETO
AND SHALL BE RENDERED PURSUANT TO A WRITTEN DECISION, WHICH CONTAINS A DETAILED
RECITAL OF THE ARBITRATOR’S REASONING.  JUDGMENT UPON THE AWARD RENDERED MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


 

[Signatures on next page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

Optionee’s Taxpayer Identification Number:

 

 

 

 

 

 

 

 

 

 

 

Aggregate number of shares

of Common Stock for which

the Option granted

hereunder is exercisable

(100% of total number of shares):

 

              ; of which

 

               shall be incentive stock options and

 

               shall be non-qualified stock options.

 

--------------------------------------------------------------------------------